Bloodworth, J.
1. The ground of the certiorari based upon the refusal to declare a mistrial for alleged improper remarks of the prosecuting attorney is not cause for a new trial, especially in view of the explanatory note, relating to this ground, in the judge’s answer to the certiorari.
2. None of the other special grounds of the certiorari which properly present any question for decision by this court show any reason for another trial of the case.
3. The verdict is not without evidence to support it, and the judge of the superior court properly overruled the certiorari.

Judgment affirmed.


Broyles, C. J., and Luke, J., concur.